Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 3, Harris (US 2017/0005381) is the closest prior art of record regard to the instant invention of claim 3. However, Harris does not teach: “a housing that accommodates the terminal; wherein the housing includes an opening corresponding to a mating connector in which the connector is configured to be fitted, and wherein the connector further includes a cover that is assembled to the housing and has an upper wall portion that faces the cover side of the circuit body and a side wall portion that extends from the upper wall portion toward the opening beyond the housing side of the circuit body in the thickness direction of the circuit body, and an outer surface of the side wall portion has an inclined surface positioned closer to the opening than the circuit body in the thickness direction, the inclined surface extending outward toward the opening in the thickness direction of the circuit body”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 3. These limitations, in combination with the remaining limitations of claim 3, are neither taught nor suggested by the prior art of record, therefore claim 3 is allowable.
	Claims 4-5 are depending on claim 3. Therefore, claims 4-5 also are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831